Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This Office Action is responsive to Applicant’s Amendment filed on 11/05/2021.  
Claims 1-6, 10-15, 19, 25-27, 32, 35 and 38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 has been amended to incorporate the allowable subject matter of claim 36.  The prior art of record does not disclose or render obvious a motivation to provide for a transmission as defined by the limitations of claim 1, including a shaft provided with a shifting feature, which is configured such that when a drive member selector member is drivingly engaged with a drive member in either the positive or negative condition of the transmission in use, rotation of the shaft is blocked in one direction whereby the blocking condition occurs and the blocking condition subsequently no longer occurs when the torque condition of the transmission is reversed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HA DINH HO/Primary Examiner, Art Unit 3658